Case 6:19-cV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 1 of 26 Page|D #: 29
Civil Rccords
LOUIS J. PERRET
Clcrk of Court, Lafaycttc Parish
P. 0. BOX 2009

LAFAYETTE, LA 70502
Telephone: (337) 291-6303 Fax: (337) 291-6392

STATE OF LOUIS]ANA OFFICE OF THE CLERK OF COURT
l’ARlSH OF LAFAYETTE 151`" JUDlCIAL DISTRICT COURT

I, Debcrah Duplechin, Depmy Clerk of Court, in and for the Parish of Lafayelce, State of Louisiana, do
hereby certify that the attached documents are true and correct copies from the civil suit entitled:
LAFAYETTE BALLET THEATRE
VS DOCKET NUMBER: C-20191060 A
AMERICAN HARLEQUIN CORP, ET AL
C<)nsisting of 25 pages, filings From FEBRUARY 15, 2019 thru APRIIJ 3, 2019 the original of which
documents are on lile in the Lafayettc Parish Clerk of Coul't Ol`l"ice.

Lal"ayetle, Louisiana, this APRIL 4, 2019.

I , fl f
/ .. _ ,fz'l _/ // q
ri /';- /,/ fm dl§ l/,¢:aa:;.£@'F/.,,(,&/,,.» f

'chorah Duplechin, Dcp,llty Clcrk och)urt
Lafayette Parish

EXHIB|T

J_

tabbl¢s'

 

lllld

_}

Case 6:19-cV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 2 of 26 Page|D #: 30

<3/ Si,\lt
\§l '

 

BANKSTON &ASSOCIATES

A LIMITED LIABILI'IY COMPANY

CQQ\CK`\OUO {\

Lurry S. Banlwlurl
|:Mabmm,¢ll

.Tanna H. Unn-Rlee

§§ iié£§l&”
finishingan _

february 15, 2019 _ _
-'.\\’IE
Via Facsirnile fsc US Mail "é:“" ;»
. "" “'\ 2
(337) 291 6480 § §§
' ‘ .?~2
clerk of court 'i'_l §§
15th ]DC, I.afayette Parish w _:,;\)
P.O. B@x 2009 § §§
Lafayerte, I_A 70502 ____ c_l;>;_gl
co r~
A'l"l`N: CIVII. DEPT. \9 _ ?'
RE'. La£ayette Ballei: Theatre vs America.n Harlequin Co):poration
Dear ij/Madam:

Enclosed. please find an original and four (4) copies of a Pe:iu`on for Damages. Please Eile

the same and return a stamped copy our office in the enclosed self»addressed stamped envelope
office.

If you should have any questions or comments, please do not hesitate to contact our

_Sincerely,

BANKS'ION fbi ASSOCIA'I`ES, I.I.C

 

_]HLRJsms
Enclosare: petition/envelope
ccc C]iem: (via e»mail only)

FAX

BTOB Jafferson nghway, Suite A ~ Baton Houge, m 70809
Telephone l225) 766-3800 - Fa¢cimlle (225) 768-7800
ww.nankstnn\aw.net

l`¢l SBOE`°N

lYEE!EU Bllll 91 flSl

oossv ’a wois)mva wins=e shaw

 

Case 6:19-cV-OO47O-|\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 3 of 26 Page|D #: 31

 

\ f_-'-q-_____-_H_`
1 , mtmmmmulimitmm
5 ¢i 30 6 4 5 l
LAI~`AYE'I`TE BALLET THEATRE * E ' IV: “ "
* didlf>\looo/Y _
VERSUS * 15th JUDICIAL DISTRICT COURT .
=i=
AN[ERICAN HARLEQUH\I * PAR.ISH Ol" I,AFAYETTE
CORPORATION, HA.RTFORD *
ACC]DENT & [NDEMNITY ’“ STATE OI" LOUISIANA
COMPANY, HAR.TFORD CASUALTY "‘
INSURANCE COMPANY n "‘
\ PETITION FOR DAMAGES

 

._»

NOW lNTO COURT, through undersigned oonnsei, comes Petitioner, Lafayette lelet
Theatre (hereinafter referred to as “Petitionef’, “Plaintiff" or “LBT”), a nonprofit Louisiana

corporation, domiciled in Lafttyette Pe:dsh, Louisiaue, who respectfully represents as follows:

1. . ' s l §
Defendants herein are: M §§ EH§ §

a. AL{ERICAN HARLEQUIN CORPORATION, a. foreign corporation authorized to do
and doing business in the state of Louisiann and ?arish of Lafayette;

b. `EIARTFORD ACCIDENT & ll\lDEMNITY COlV.[PANY, a foreign insurer, authorized
to do and doing business in the state of Louisiana; and

e. HARTFORD CASUAL'I`Y INSURANCE COMPANY, aforeign insurer, authorized to
do and doing business in the state of Louisiana.

2.

In July, 2017, Plnintiff contracted Amerioan Harlequin Corporat:ion ("Harlequin”). to
furnish and install n Liberty Sprung Penel System With Studio (NYC Ballet Gray~S’l`U406) as
performance surface (the “tlooring systcm”).

3.

The flooring system was installed in/Plaintiff‘s dance studio by I'Iarlequin, and/or its

agents, in Lafayette on or about September 30, 2017 through Ooto‘oer ?., 2017.
4.

The total costs for the flooring was $79,098.97; Plaintiff paid I-Iarlequin said amount in
full.

5.

Harlequ.in knew the particular use that the Plaintid" intended for the flooring system and/or
the Plainti&"s particular purpose for having Hnrlequin install the flooring system

6.

Pla.inti.&` relied on Harlequin’s skill and/orjud@;nent in selecting and installing the flo ming

system.
mud Z|ME`E:EU €anlZ]E(-;l`°&la:{ 3038\1 *2 l‘lOlS)lllVii WVZ§¢& 6103 `§l "lai

Case 6:19-cV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 4 of 26 Page|D #: 32

7.

'l`he flooring system has failed to reasonably perform as Harlequin represented that it

would. In particular, there are ripples in the vinyl top layer ofthe flooring.
8.

Plaimtif\.° contends, when delivered, the flooring system was defective in materials and

i."i.'orl-t:rianshipl with such defects being discovered within the warranty periods
9.

Pla.intif.f allowed Harlequin numerous opportunities to correct the problems with the
flooring system Hariequi.u has attempted to remedy the problems but its efforts have been to no
aveil.

10.
The defects in the flooring system have substantially impaired its use, value and safety.
1 1.

As a result of the sale of the flooring system by Harlequin to Plaintiff, an implied warranty
of merchantability arose in the transaction which included a guarantee that the flooring system was
it for_the ordinary purposes for which such flooring system is purchased

12.

Harlequin has breached such implied warranty

13.

Furthcr, pursuant to the contract entered into between Harlequin and Plainu'ff, Harlequin
warranted that the liberty panels sprung flooring would be free of any defects in material or
workmanship for a period of two years and that the cascade vinyl would be free from any defects
in material of worlnna.nship for ive years.

14.
4 Ha:lequin has breached such express warranties
VIOLATIONS OP THE LOUISIANA RBDLUBI'IION LAWS
15.
Pla.inu'.ff re-slleges end incorporates by reference herein each and every allegation set forth

y in the preceding paragraphs

t 'd 5905'0 - z _ _a
md mg§§:§o am 51 é"aj acssv t Nois)irus luis 6 slot 91 q i

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 5 of 26 Page|D #: 33

 

16.

'I'he defects described in the flooring system meet the definition cfa redhibitory defect as

deined in La. Civil Code Articles 2520, et seq.
17.

Plaintiff has provided Harlequin suflicient opportunity to repair the defective flooring
system.

l 8.

Plaintiff has performed each and every duty required of it under Louisiana Redhibition
Laws.

19.

'Ihe hidden defects in the flooring system existed at the time of sale, but were not
discovered until on or about February l?, 201 8. The flooring system is not usable for its intended
purpose and neither plaintiff nor a reasonable prudent buyer would have purchased the flooring
system had they known of the defects prior to the sale.

20.

Plaintiff is entitled to arescission of the sale, return of the purchase price, plus all collateral

costs of the sale and out of pocket expenses
21.

Under louisiana Redhibition laws, Plainti&` is entitled te recover a sum equal to the amount
of costs end expenses, including attorney’s fees.

VIOLATIONS OF l'..OUISlANA CONTRACTORS’ LAWS
22.

Plaintiii’ re»alleges and incorporates by reference herein each and every allegation set forth

in the preceding paragraphs
23.

Further, pursuant to 46 La Admin. Code Pt XX]X, 119, “Any persen, company or entity
who undertakes, attempts to, or submits a price or bid or offer to perform work in construction
management or program management whose scope of authority and responsibility includes
supervision7 oversight, direction, or in any manner assuming charge of the construction services
provided to an owner by a contractor or contractors in excess of $50,000 must possess a license

from this beard [State Licensing Beard for Coutractors] in the major classification of building

 

md PUEE`§iEU E§l?]gtgl°éla:| OOSSV ’2 iiOlS)iNVE. l'iVE§:li 6\05 `§i "i°i

Case 6:19-CV-OO47O-|\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 6 of 26 Page|D #: 34

')

construction or heavy construction or lnghway, street, and bridge construction or municipal and
public works construction.”
24.

At no time during the installation of the subject fleming system did Harlequin, or its

subcontractor, possess a Louisiana contractor’s license
25.

Pursuant to La. Stat. Ann. § 37:2160, “lt shall be unlawful f_or any person to engage or
continue in this state in business ofcontracting, as defined in this Chapter, without having qualiiied
as a contractor under the provisions of this Chaptcr."

26.

As'a result ofHa.rlequin‘s failure to obtain a contractor‘s license in the state of Louisiana,
the subject contract benNeen Plaintiff and I-Inrlequin is void. Alonzo v. Chr'fici, 526 So. 2d 237.
(La. Ct. App.), writ denied, 527 So. 2d 307 (La. 1988).

27.

Accordingly, Plaintifthas been damaged due to harlequin’s actions and/or inactions and is

entitled to the return of all funds paid under the subject contract with Harlequin.
28.

At all relevant time herein, it is believed that Defendant, Hartford Accident & Indemnity
Company provided a policy of commercial general liability insurance to Harlequin, Whichprovides
coverage for the claims hererin.

29.

At all relevant time herein, it is believed that Defendant, Hartford Casualty Insurance
Company provided a policy ofumbrella. liability insurance to Harlequin, which provides coverage
for the claims hererin.

WHEREFOR.E, Plaintift` prays for judgment against Dcfendants, American Hariequin
Corporation, Hartford Accident & indemnity Company, and Hartfotd Casualty Insu.ra.nce
Company, as follows:

a. General, special and actual damages to be proven et trini;
b. Rcturn of the purchase price of the subject flooring system. repair costs, and
damages;

c. Prcjudgment and post judgment interest;

sand §tvii=soiii€sioic ”OSS“"H°N’*NW tim cowqu

 

Case 6:19-cV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 7 of 26 Page|D #: 35

in

d. Attorneys fees;
e. Costs of suit, expert fees, and litigation expenses; and

f. All other just and equitable relief.

Rcspectfuliy submitted:

Bankston & Associntes, L.L.C.
8708 Jet`t`erson Hwy, Suite A
Baton Rouge, Lonisiana 70809

' 5) 766-3300

 

PLEA.SE SE.R.VE:

America.n Ha.rlequin Corporation
'l`hrough its registered agent
Ancierson Registered Agents, lnc.
3014 Dauphine Strcct

Suite 1 OG~B

New Orleans, LA 70117

Hartford Accident & Ind omnity Company
Through_ its agent

Louisiana Secretary of State

8585 Arcln'ves Ave.

Baton Rouge, LA 70309

I-Iartt`ord Casualty l`.nsurance Company
Through its agent

Louisiana Secretary of State

8585 A.rchives Ave.

Baton Rougc, LA 70809

FAX FH_ED T fS

  

Depuly Clerk of &JN\

9 'a geoe'or coast t moisture arcara sluz'sl'qsz
WUSUUBWZiqu '

 

 

 

Case 6:19-CV-OO47O-|\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 8 of 26 Page|D #: 36

`i

Fl|ed Thls-

Lafayefte Parlsh G.=r> '

' harding m ;*" '3-°“' '.'°°°° "‘5‘“ MWMl\\\\\\\\!

 

__ -'-_*~\

STATE OF LOUlS|ANA
FIFTEENTH JUDlClAL DlSTRlCT COURT
ACAD|A, LAFAYETTE AND VERM|LION PARISHES

CLOSURE ORDER FOR LAFAYETI'E PAR|SH COURTHOUSE _
THURSDAY. FEBRUARY 14. 2019

Consiclerlng the apparent failure ofthe plumbing system in between the second and
third floors of the Lafayette Parish Courthouse, and considering the substantial Water
leakage resulting therefrom, ali of which has caused a complete courthouse-computer-
system shut down, thereby making it impossible forthe employees of the Fifteenth Judicial
Distrlct Court and the Lafayette l.°arish Clerl< of Court to continue in the performance of
their official`duties and for the generat public to conduct buslness at the Lafayette F‘arlsh
Courthouse, n
. lT lS HEREB¥ ORD_ERED that the Lafayette Parish Courthouse shall be closed for
the afternoon of Thursday, February 14, 2019, beginning at 2:30 p.m. and lasting for the
remainder of the dayl With the Courthouse to reopen as usual on Friday, February 15,

2019, unless further orders are issued with respect thereto.

SIGNED lN CHAMBERS at t_afayette. Louisiana, this 14"‘ day of February, 2019.

 

entitRLEs e. FnzeERALo
cHIEF olsTRlcr JuooE

 

Case 6:19-CV-OO47O-l\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 9 of 26 PagelD #: 37

 
   
   

 

"&

q _ ’il\\ll\\\l;l§ll\llll\l\llll
BANKSTON & AS SO'CIATES
A LIMITED LlABlLl'l'Y COMPAN`Y
ATIORNEYS AT I.AW

. ¢

La S.B ks u\i
ann west § mg

lerma H. Llnn-Rlce

15, 20
}Mmmr February 19

lZi"EB:liEl'l]Z

Via Facsimjle 551 US Mail
(337) 291¢6480

?olCllDlDOA

15‘h_]DC, I_aanette Parish
P.O. Box 2009
I.afayette, LA 70502

3 50 'HE"`}'..`¢

-i Hcl
wm assets seemed

1300

ss

A`l_l`N: CIVH_ DEPT.

RE; Lafayel:te Ba]let Theatre vs American Harlequin Corporation
Dear Sir/Maclarn:

Enclosed pleas

f riginal and four (4) copies of a Petition for Damages. n Please file
the Same and re

a Stam mped y ouro OOBCE the enclosed Self~addressed, stamped envelope

If you should have any questions or comments, please Mdl§ Xt hesitate to contact our
office

Sincerely,

BANKS`I`ON tim ASSOCIATES, LLC

 

]HLRJSmS
Enclosure'. petition!envelope
cc: Client (via e~mail only)

8708 Jeffersun nghway. Sulte A - Baton Rouge, LA 70809
Te|ephone (225) 766-3800 - Facslmlle (225) 768 ?BOD

mvw.bankstonlaw.nat C§`K

 

 

Case 6:19-CV-OO47O-l\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 10 of 26 PagelD #: 38

/_"*_'_-______m____‘_

il . l lllllg;lllyg;l;lllllul `

fl

 

LAFAYETrE BALLET THEATRE * NuMBER:§)O\O\ \Q(BO Div: “ §§
a
vERsus * 15"' nintch manner coURT
=l=
AMERiCAN HARLEQUIN * PARISH 0F LAFAYETTE
coRFORATIoN, HARTFORD *
ACCI.DENT & INDEMNITY * sTATs or LouisIANA
CoMPANY, HARTFORD cASUALTY t
insuch cOMPANY t
PETITION FoR DAMAGES

 

_- !*-J
C=

r_
NOW H\l'l`O COURT, through undersigned counsel, comes Potitioner, Lafayctte §alle;li_g:?
'I“"l‘t't
' ' ‘ ' ' r n m' \:.-
Theatre (hereinafter referred to as “Petitioner”, “Plarntxft” or “LBl` ), a nonprofit Loqt§iana_;::i
- r'nc;)

.. 'f°l
corporation, domiciled in lafayette Parish, Louisiana, who respectfully represents as follow§ 1 ‘

3

‘L`¢

800

l

l.

§§ -l
an ns

Det`endants herein are:

a. AMERICAN HARLEQUIN CORPORATION, a foreign corporation authorized to do
and doing business in the state of Louisiana and Parish of Lafayette;

b. HARTFORD ACCIDENT & lNDEMNITY COMPANY, a foreign insurer, authorized
to do and doing business in the state ofLouisiana; and

c. HARTFORD CASUALTY INSURANCE COMI’ANY, a foreign insurer, authorized to
do and doing business in the state ofLouisiana.

2.

In July, 2017, Plaintit`f contracted American liarlequin Corporation (“Harlequin”)` to
furnish and install a Liberty Sprung Panel System with Studio (NYC Ballet Gray-STU406) as
performance surface (the “flooring system”).

3.

The flooring system was installed ianlaintist dance studio by Hariequin, andfor its

agents, in Lat`ayette on or about September 30, 2017 through October 2, 2017.
4.

The total costs for the flooring was $79,098.97; Plaintiff paid Harlequin said amount in

run '
5.

Harlequin knew the particular use that the Plaint'iff intended for the fiooring system andfor

the Plaintiff’s particular purpose for having Harlequin install the flooring system
6.

Plaintiff relied on I-iariequin’s skill and/or judgment in selecting and installing the flooring

system.

 

 

Case 6:19-cV-OO47O-l\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 11 of 26 PagelD #: 39

7.

The flooring system has failed to reasonably perform as Harlequin represented that it

would. ln particular, there are ripples in the vinyl top layer of the flooring.
8.

Plaintiff contends, when delivered, the flooring system was defective in materials and

worlcmanship, with such defects being discovered within the warranty periods
9.

Plaintitl` allowed Harlequin numerous opportunities to correct the problems with the
flooring system. I-Iarlequin has attempted to remedy the problems but its efforts have been to no
avail.

10.
The defects in the flooring system have substantially impaired its use, value and safety.
i 1.

As a result of the sale of the flooring system by I-Iarlequin to Plaintiff, an implied warranty
of merchantability arose in the transaction which included a guarantee that the flooring system was
tit for the ordinary purposes for which such flooring system is purchased

v 12.

Hariequin has breached such implied warranty

13.

Furl'.her, pursuant to the contract entered into between Harlequin and Plaintiff, Harlequin
warranted that the liberty panels sprung flooring would be free of any defects in material or
workmanship for a period of two years and that the cascade vinyl would be free from any defects
in material of workmanship for five years.

14.
I-Iarlequin has breached such express warranties
VIOLATIONS OF THE LOUISIANA REDI-IIBITION LAWS
15.
Plaintil`l` re-alleges and incorporates by reference herein each and every allegation set forth

in the preceding paragraphs

 

 

 

Case 6:19-cV-OO47O-l\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 12 of 26 PagelD #: 40

16.

'l`he defects described in the flooring system meet the definition of a redhibitory defect as

defined in La. Civil Code Articles 2520, et seq.
17.

Plaintilf has provided Harlequin sufficient opportunity to repair the defective flooring
system.

18.

Plaintiff has perforated each and every duty required of it under Louisiana Redhibition
Laws.

19.

The hidden defects in the flooring system existed at the time of sale, but were not
discovered until on or about February l?, 2018. The flooring system is not usable for its intended
purpose and neither Plaintiff nor a reasonable prudent buyer would have purchased the flooring
system had they known of the defects prior to the sale.

20.

Plaintiff is entitled to a rescission of the sale, return of the purchase price, plus ali collateral

costs of the sale and out of pocket expenses
21.

Under Louisiana Redhibition laws, Plaintiff is entitled to recover a sum equal to the amount
of costs and expenses, including attorney’s fees.

VIOLATIONS OF LOUISIANA CONTRACTORS’ LAWS
22.

P]aintiff re-alleges and incorporates by reference herein each and every allegation set forth

in the preceding paragraphs
23.

Further, pursuant to 46 La. Adrnin. Code Pt X.$<IIX, 119, “Any person, company or entity
who undertakes, attempts to, or submits a price or bid or offer to perform work in construction
management or program management whose scope of authority and responsibility includes
supervision, oversight, direction, or in any manner assuming charge of the construction services
provided to an owner by a contractor or contractors in excess of SS0,000 must possess a license

from this board [State Licensing Board for Contractors] in the major classification of building

 

 

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 13 of 26 Page|D #: 41

construction or heavy construction or highway, street, and bridge construction or municipal and
public Worlrs construction.”
24.

At no time during the installation of the subject flooring system did Harlequin, or its

subcontractor, possess a Louisiana contractor's license.
25.

Pursuant to La. Stat. Ann. § 37:2160, “It shall be unlawful for any person to engage or
continue in this state in business ofcontracting, as defined in this Chapter, without having qualified
as a contractor under the provisions of this Chapter.”

26.

As a result of I“Iarlequin’s failure to obtain a contractor‘s license in the state of Louisiana,
the subject contract between Plaintitf and Harlequin is void. Aionzo v. Chc'jic:t`, 526 So. 2d 237,
(La. Ct. App.), writ denied_` 527 So. 2d 307 (La. 1988).

27.

Accordingly, Piaintiff has been damaged due to harlcquin's actions and/or inactions and is

entitled to the return of all funds paid under the subject contract with Harlequin.
28.

At all relevant time herein, it is believed that Defendant, l-iartford Accident &. Indemnity
Company provided apolicy of commercial general liability insurance to Harlequin, which provides
coverage for the claims hererin.

29.

At all relevant time herein, it is believed that Defendant, Hartford Casualty Insurance
Company provided a policy of umbrella liability insurance to Harlequin, which provides coverage
for the claims hererin.

WHER.EFORE, Plaintiff prays for judgment against Defendants, Ameriean Harlequin
Corporation, Hartford Accident & Indenmity Company, and Hartford Casualty lnsurance
Compauy, as follows:

a. General, special and actual damages to be proven at trial;
b. Return of the purchase price of the subject flooring system, repair costs, and
damages;

c. Prej udgment and post judgment interest;

 

 

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 14 of 26 Page|D #: 42

d. Attorneys fees;
e. Costs of suit, expert fees, and litigation expenses; and

f. All other just and equitable relief.

Respeetfully submitted:

Bankston & Associates, L.L.C.
8708 Jefferson Hwy, Suite A
Baton Rouge, Louisiana 70809
Tel ne:_{?.§) 766-3800
4acsirnile: 2 648 0

%Eankston, Bar Rol 1 mw
enna I-l. Linn, Bar Roll 0. 33246

 

PLEASE SERVE:

A.merican Harlequin Corporation
'l`hrough its registered agent:
Anderson Registered Agents, Ine.
3014 Dauphine Street

Suite ]UO-B

New Orlea.ns, LA 70117

Hartford Accident &. lnden'mity Company
Through its agent:

Louisiana Secretary of State

8535 Archives Ave.

Baton Rouge, LA 70809

Hartford Casualty Insurance Company
'l`hrough its agent'.

Louisia.ua Seeretary of State

8585 Arehives Ave.

Baton Rouge, LA 70809

FtLED TH/|$ )
oAY oF '/ ,2q
"\<»
Daputy Clerk 01 Wt\ 5

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 15 of 26 Page|D #: 43

 

 

ll||||ll||||||||ll|||l|l|lll||||l|l|||l|l|||||l||||||I|l|l||l||||l|l|ll|||||| ||llll||l|||||||
LAFP CV 06

C. .5436?2
cc_ssrandal

LOUIS J. PERRET
Clerk of Court, Lafayette Parish
I’. 0. BOX 2009
LAFAYETTE, LA 70502
Telephone: (337) 291-6400

FEBRUARY 19, 2019

FACSIIVHLE TRANSMISSION RECEIPT

RE: LAFAYE’I`TE BALL`E.T THEATRE
VS
AMER_ICAN HARLEQUIN CORP, ET AL
DOCKET NUMBER: C-20191060 A

DATE FASCIMILE RECEIVED: FEBRUARY IS, 2019
DESCRIPTION OF PLEADING: PETITION FOR DAMAGES
FILED ON BEHALF OF: _ LAFAYE'ITE BALLET THEATRE
A'I`TORNEY: JENNA LfNN»RICE

RECEIPT FAXED 'I`O NUMBER: (225)766-7800

'I`his is to acknowledge that the above described facsimile transmission was received and filed on the
date shown above. In accordance with R.S. 13:850(13), the original must be received by our office within seven

(7) days (exclusive of legal holidays) from the date the facsimile was received, along with a filing fee of

8664.00 which includes a transmission fec of $5.00. '"*PleaSe note that this amount dO€S IlOt
reflect any money that you may have on deposit in this matter. It is strictly the

amount that is needed to file the above faxed pleading.**

**THE ABOVE DoES NOT APPLY IF YOU ARE PAUPER OR PUBLIC
BODY** `

IF YOU I~IAVE ANY QUESTIONS REGARDING COURT COST IN THIS MATTER, PLEASE
CONTACT THE COST DEPARTMENT AT (337) 291-6314.
The Lafayette Parish Clerk of Court’s office will not process from a facsimile filing We will process

from original documents only.

Receipt Acknowledged,

  
   

De ty Clerlc f Court
Lafayette Parish

 

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 16 of 26 Page|D #: 44

 

 

§ Sd' _ # * Transm|t Confirmatlcn Repcrt * =r
Pl . _ Fsb 19 2019 02:30:>111
§§Tlli§r:euEsT TT| Number:
Dastinaticn Tvpe llode Start Tlme Tlrte Pase Note Result Deta| ls
51225755?800 Ft-llt Flne 02/19 02:3[}om 00'24" 1 3 |J K

 

/_~'*_*_‘_'”_`_"__ *__

ll|llllllllll|lllll|ll||||li‘lll .____.t,._..
resisted

LOUIS J. PERRET
Clerk of Court, Lafayette Parish

P¢ 00 BOX 2009 § M 31 '.t `yl¢\¢\ r-
LAFAvETrE,LA 10502 -,i.§$_.`;i; ME§ ""`_"t,
Telephone: (337) 291-6400 -

FEBRUARv 19, 2019

FACSIMILE TRANSMISSION RECEIPT

 

R.E: LAFAYET'I`E BALLE'I` THEATRE
VS
AMERICAN HARLEQUTN CORP, E.T AL
DOCI<.ET NUMBER: C-20191060 A

DATE I"ASCIMILE RECEIVED: FEBRUAR.Y 15 , 2019
DESCRIPTION OF PLEADING: PETITION FOR DAMA.GES
FILED ON BEHALF OF: LAFAYETTE BALLET THEATRE
A"I"I`ORNEY: JENNA L[NN-RICE

RECEIPT I"AXED 'I`O NUMBER: (225)766-7800

Tliis is to acknowledge that the above described facsimile transmission was received and filed on the
date shown above. ln accordance with R.S. 13:8$0(5), the original must be received by our office within seven

(7) days (exclusive of legal holidays] ii~om the date the facsimile was received, along with a filing fcc of
5664.00 which names a summation fee orss.oo. **Please note that this amount does not

reflect any money that you may have on deposit in this matter. It is strictly the

amount that is needed to file the above faxed pleading.**
**THE ABOVE DOES NOT APPLY IF YOU ARE PAUPER OR PUBLIC

BODY** l

IF YOU HAVE ANY QUESTIONS REGARDING COURT COST IN THIS MA’I“FER, PLEASE
CONTACT THE COST DEPARTMENT AT (337} 291-6314.

The Lafayette Parish Clerk of Court’s office will not process from a facsimile tiiing. We will process

from original documents only.

Receipt Acknowledgcd

LM>M

De{mty Clerit£l'f Court
Laf`ayette Parish

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 17 of 26 Page|D #: 45

Ordered by At'ty.: JENNA H. LINN

LAFAYETTE BALLET THEATRE

VS

AMERICAN HARLEQUIN CORP, ET AL

l|||||I||I||l||ll|llllil|l||l|l|l|l|l|ll|l|l|lllll|l||||||ll|
LAFP

CITATI ON

FIFTEENTH JUDICI`AL DISTR.ICT COURT

ill||l|||||||||l|||lll||l||||l|

C.CV.54488267
cc_telilly

DOCKET NUMBER: C-20191060 A

PARISH OF LAFAYETTE, LOUISIANA

 

STATE OF LOUISIANA

'I`O: AMER.ICAN HARLEQUIN CORPORATION
TI~IROUGH ITS REGIS'I`ERED AGEN'I`:
ANDERSON REGISTERED AGENTS, INC.
3014 DAUPHINE STREET, SUITE 100-B
NEW ORLEANS, LA 70117

of the Parisli of Orleans

Yon are hereby cited to comply with the demand contained in the petition, a codified copy of which
accompanies this citation, (exclusive of cxhibits). You should file an answer or other pleading to said petition
in tlio office of the Clerk of the FIFTEENTH JUDICIAL DISTR_ICT COURT, in the lafayette Parish
Courthouse, Lat`ayetl.e, Louisiana, within fifteen (15) days after the service hereof. Alternatively, your failure to
comply herewith Will subject you to the penalty of entry of default judgment against you.

Witness the I-Ionorablo lodges of said Court, this February 22, 2019.

*Attached are the following documents:

ORIGINAL ANI) FAX FlLED PETITION FOR DAMAGES

 
 

 

Deputy Cde:k/ot` t
Lafayette Parish

 

SHER[FF'S RETUR.N
LAFAYE'I`TE PARISH SHERIFF

DATE SERVED:

 

SER.VED:

 

PERSONAL ( )

 

DOMiciLlARY( )0N

 

UNABLE TO LOCATE
O'I`HER R.EASON:

MOVED( ) No soon ADDREss( )

 

RECEIV'E.D TOO LATE FDR. SERVICE [ )

SERV[CE OF WITHIN PAPERS
COSTS FEE S
DEPUTY

 

Case 6:19-CV-OO47O-|\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 18 of 26 Page|D #: 46

|lll|l|||ll||ll||||l|ll|l||||lll|l||||l|ll||||l||ll||||||l||il||l|ll|l||ll||||l|ll||l|||ll
LAFPC.CV.54488275

ec_teliliy
Ordered by At“ty.: JENNA H. LINN
CITATION
LAFAYETTE BALLET THEATRE FrrTEENTH JUI)ICIAL DISTRICT COURT
vs ' DOCKET NUMBER= o-20191060 n

AMERICAN HARLEQUIN CORP, E'I` AL PARISH OF LAFAYETTE, LOUISIANA

 

STATE OF LOU'ISIANA

TO: HARTI¢`ORD ACCIDENT & INDEMNITY COI\'IPANY
THROUGH ITS AGENT:
LOUISIANA SECRETARY OF STATE
8585 ARCHIVES AVE.
BATON ROUGE, LA 70809

of the Parish of E. Baton Rouge

You are hereby cited to comply with the demand contained in the petition, a_ certified copy of which
accompanies this eitation, (exclusive of exhibits). You should file an answer or other pleading to said petition
in tile office of the Clerk of the FIFTEENTH JUDICIAL DISTR.ICT COURT, in the Lafayette Parish
Courthouse, Lafayet'te, Louisiana, within lifteen (15) days after the service hereof Altematively, your failure to
comply herewith will subject you to the penalty of entry of default judgment against you.

Witness the Honorable lodges of said Court, this Febroary 22, 19.

,\

Dep yU rlc ot`Gourt ‘
afayett:\i$arish ` -

 

1"Attached are the following documents:

{JRIGINAL AND FAX FILED PETITION FOR DAMAGES

 

SH}:`.R.lFF’S RE'I`UR.N

 

 

 

 

LAFAYETTE PARISH streams

cars ssavao: , 20 ' TIME= ‘

saaver):

PERsoNAL( )

nor/ncicrnnv q 3 on

orlach ro LocAra inoon ( ) No soon ripeness ( )
ornaa naAsoN;

 

RECEIVED TOO LATE FOR SER.VICE ( )
SERVICE OI" WITHIN PAPERS

COSTS FEE 3 MILEAGE $ 'i`O'I`AL S
DEPUTY

 

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 19 of 26 Page|D #: 47

f

|l||i|||l||||l||||l|||||||ll|li||l||||l|ll||l|l||l|llll|||ll||l||l||l||| |||l||||||l|l|l|
AFP

ll
c.cv.54432283

L
cc_telilly
Ordered by Atty.: JEi\li\l'A H. LINN
LAFAYETTE BALLET THEATRE FIFTEENTH JUDICIAL DISTRICT COURT
VS DOCKET NUMBER: C-20191060 A

AMERICAN HA.RLEQUIN COR.P, ET AL PARISH OF LAFAYETTE, LOUISIANA

 

STATE OF LOUISIANA

TO: HARTFORD CASUALTY INSURANCE COMPANY
THROUGH ITS AGENT:
LOUISIANA SECRETARY OF STATE
8585 ARCHIVES AVE.
BATON ROUGE, LA 78809

of the Parish ofE. Baton Rouge

You are hereby cited to comply with the demand contained in the petition, a certified copy of which
accompanies this citation, (exelusive of exhibits). You should tile an answer or other pleading to said petition
in the office of the Clerlc of the FlFTEENTH JUDICIAL DISTRICT COURT, in the lafayette l’arish
Courthoose, Lai`ayette, Louisiana, within Hfteen (15) days after the service hereot`. Altematively, your failure to
comply herewith will subject you to the penalty of entry of default judgment ag `nst you

Witness the Honorabie Judges of said Court, this February 22, 2019.

‘\
\

   

" .
-. \.

 

Deputy GLe_rk/i> urt
lafayette Parish

*Attached are the following documents:

ORIGINAL AND FAX FILED PETITION FOR DAMAGES

 

snsnu=i='s natural
l LAFAvErrE PARISH simms

l DATE sanvso; ,20 mae
saaon-.
PERsoNAL{ )
ooMchLIAnY( ) on
inmate To LocArs Movi-;o( ) No soon ADDRESS( )
cross REASON:

nacaiv.ar) Too LA'ri-: ron seavxce ( J

saavlca op wmata PAi=Ens

COSTS FEE 3 IVlILEAGE S TOTAL $
DEPU'I`Y

 

 

 

 

 

 

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 20 of 26 Page|D #: 48

.]`ENNA H LINN
8708 JEFFERSON HWY STE A
BATON ROUGE, LA 70809-2411

Dear Sir or Madam:

\

ll|||l||l|ll||l|lllll||l||i|lll||l|||||l|||||l|lll||||||||||ll||ll||||l||lll|l|l|||l|ll||l|l
AFPC 4488390

L .CV.S
cc_telilly

LOUIS J. PERRET
Clerk of Court, Lafayette Parish
P. O. BOX 2009
LAFAYETTE, LA 70502
Telephone: (337) 291-6400

FEBRUARY 22, 2019

RE: LAFAY`E.TTE BALLET 'I`HEATR_E
VS
AI\CERICAN HARLEQUTN COR.P, ET AL
DOCKET NUMBBR: C-20191060 A

in accordance with LA R.S. 13:4688, when a suit has been filed in State District Court for damages arising

from an offense or quasi-ofi`ense, you are required to complete attached reporting form from the Supreme Court

of Louisiana.

Please return the attached reporting form immediately to the Lafayette Parish Clerk of Court Office for

further processing

Should you have any questions concerning this matter, please do not hesitate to contact us.

Sincerely,

f
/.

Deputy of Court
L ayetteP 'sh

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 21 of 26 Page|D #: 49

/-

muui;uiggi;ilymmi`

'J

7Ai;t°.lUTlNG $HEET

3qu l oeo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AtToRNEv:Q/{\l\_&_ \»\ _ l j{\ m N@W _SUit
/ § l

cars PLEAD!NG cLocitEo IN M._/)_gl__ l @Di g

ossean=non QTY orscmpnon ct'rv

csra coPY sTAMP (Nor arconoso} ’bj” terren-Aoonsss aroursr `

cain MAlL/Rrroan ascEiPT ' LE‘rrEa - clear or olvoacs

cannon LmEn-comm oF rNs_

cannon-arc oF mar Ls'rrsn - GENERAL nHuRN

coNFoRMEo enoup_ ___ . revise - war cause

copies [# or PAGES} ‘ j § LE'rrEn - arc oi= susch oi= mar

FAx outcome '- mc oF HEAR|NG

annex or rumors (Aaovr 10) nuts Nisl

mo sss (EAcH oEF no ss#) soaPoENA

nor arcoaoeo (con a or PAeEs) sue or

inn aecoaoro (MTG a oF PAeEs) Tno

nwr seconch (ao'ra a or PAGEs) rao asconoso

csa'r copy or nrcoaoso oocumsnr wan or

 

 

 

 

 

 

 

 

 

 

 

PROCESSED BY/V

  

/""

cHARGEo BYQL__

 

 

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 22 of 26 Page|D #: 50

` ||||lllllll|l|l|ll|ll|llllll||||llllllllLlllllllPlllllllllll lll|lllllllllllllllllll

C..CV 5448828 83
cc_telilly
Orclered by Atty.: JENNA H. LINN
CITATION
LAFAYETTE BALLET THEATRE FIFTEENTH JUDICIAL DISTRICT COURT
VS DOCKET NUMBER: C-20191060 A

AMERICAN HARLEQUIN CORP, ET AL PARISH OF LAFAYETTE, LOUISIANA

 

S'I‘ATE OF LOUISIANA

TO: HARTFORD CASUALTY INSURANCE COI\IPANY
THROUGH ITS AGENT:
LOUISIANA SECRETARY OF STATE
8585 ARCHIVES AVE.
BATON ROUGE, LA 70809

`\

of the Parish of E. Baton Rouge

You are hereby cited to comply with the demand contained m the petition, a certified copy of which
accompanies this citation, (exclusive of exhibits). You should file an answer or other pleading to said petition
in the office of the Clerk of the FlFl"EENTI-l JUDICIAL DIS l`RlCT COURT, in the lafayette Parish
Courthouse, Laf`ayette, Louisiana, within fifteen (15) days after the service hereof Alternatively, your failure to
comply herewith will Subject you to the penalty of entry of default judgm t against you.

Witness the Honorable lodges of said Court, this February 22, 201 .

 

 

nearly Ci kercaurc
lafayette arish

*Attachcd are the following documents:

ORIGINAL AND FAX FILED PETITION FOR DAMAGES med pam through me

do =Prvice on the rla
elary of Sl.al.e nn

SHER]FF'S R_E,TURN Offic,e of the SeC\'

 

 

 

 

 

 

LAFAYETTE PARJsH sHERIFF 1
MA ‘\ 4 20
01 this seament w
care sEnvEn; .' ,20 rul/liteli"“““"“g a iam R{_')
SERVED: _ mg #1'\ 55
PERSONAL( ) D\{- t‘ UU§;T;M\§aalcn. no EE“RETUHN
oomclLIAnY( )on oequ S“e"“ "a“
oNABLE To LoCATE MOVED ( ) No soon ADDRESS ( )
oTHER REASON:
rosenton 'roo LATE ron sERvIoE ( )
seavice or WlTHIN PAPERS
Cos'rs FEE s MILEAGB s ToTAL s
DEPo'rY
Laia otto Parlsh Clerk of Court
y Fltocl This Day RECElVE.
MAR 25 '2¥]19 MAli 13 lelQ
amoqu @RW E.B.a.sHERlFF's oFFloa

 

D`écutv Clerk ol Court

 

 

Case 6:19-oV-OO47O-|\/|.].]-CBW Dooument 1-8 Filed 04/12/19 Page 23 of 26 Page|D #: 51

' ' ll|ll|ll|ll|llllllllllllllll|llllll|l||lll|ll|llllllllll|llllllllllllllllllllll|l||l||ll
PC C

LAF . V.54488275
cc_telilly
OIdercd by Atty.: JENNA H. LINN
CITATION
LAFAYETTE BALLET THEATRE Flli`TEENTH JUDICIAL DISTRICT COURT
VS _ DOCKET NUMBER: C-20191060 A \//

AMERICAN I'IARLEQUIN CORP, ET AL PARISH OF LAFAYETTE, LOUISIANA

 

STATE OF LOUISIANA

TO: HARTFORD ACCIDENT & INDEN[NITY COMPANY
THROUGH ITS AGENT:
LOUISIANA SECRETARY OF S'I`ATE
8585 ARCHIVES AVE.
BATON ROUGE, LA 70809

of the Parish of E. Baton Rouge

You are hereby cited to comply with the demand contained in the petition, a certified copy of which
accompanies this eitation, (exclusive of exhibits). You should file an answer or other pleading to said petition
in the office of the Clerk of the FiFTEENTH JUDICIAL DISTRICT COURT, in the Lafayette Parish
Courthouse, Lafayet'te, Louisiana, within fifteen (15) days after the service hereof. Alternatively, your failure to
comply herewith wili subject you to the penalty of entry of default judgment against you.

Witness the Honorable lodges of said Court, this February 22, 201 .

.-‘ -'

_. -_ /,__

»
, 4

Deputy iEr ofCourt -
ayetteP `sh" '

rig throth me

. ,_

*Attachcd are the following documents:
an lite named ila
of State 0n

ORIGINAL AND FAX FILED PETITION F()R mde §§ -:
O§f=.ec or ihr- Secretary

2319
LAFAYETTE aaroer streams MAR 1 4

_ to
of this oocum€“" _
n tendering 3 C°py
"‘ v paso

D sc va 20 mm KAT:H`; aaq\NSE#{\l’lS5 *'
nrc a oz , ' . v , “
sanvso; D METUHN

_D_eputy Shenu, run

 

 

 

 

7 PaRsoNAL( )
§ ooMlctLiAaY( )oN

oNAaLs 'ro Looars Movnn ( ) No soon nnoacss ( 3
` oTnEa REAsoN:

ancsa/ao roo cars ron science ( )

SERVICE OF WITHIN PAPERS

cosrs res s science s TorAL s

DEPU'I`Y

Lafa site Parish C|srk of Court
v sued This cay RE@ElVED
MAR 2 5 ron lth 13 Llll§
'l\l\er>€»oe dllio.c,a Ea.n.sHL=-R\FF`S GFF‘°E

 

135qu clerk ct court

Case 6:19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 24 of 26 Page|D #: 52

__..-.._-.`__ _ . __-___ _

vi

! t ` v 0
|l||l|||ll|||l|ll|l||ll|||||ll ||l|lll||||||l|||||||l||l||l|l|lll||||||||||ll\ll|||l||||l|| |ll|
LAFPC.CV.54488267
cc_telilly
Ordered by Atty.: JENNA H. LINN
q CITATION
l LAFAYET'I`E BALLET THEATRE FIFTEENTH JUDICIAL DISTRICT COURT
j VS DOCKET NUM'BER: C-20191060 A

AMERICAN HARLEQUIN CORP, ET AL PARISH OF LA.FAYETTE, LOUISIANA

STATE OF LOUISIANA

TO: ANIERICAN HARLEQUIN CORPORATION
THROUGH ITS REGISTERED AGENT:
ANDERSON REGISTERED AGENTS, lNC.
3014 DAUPHINE STREET, SUITE 100-3
NEW ORLEANS, LA 70117

of the Parish of Orleans

You are hereby cited to comply with the demand contained in the petition, a certified copy of which
accompanies this citation, (exelusivc of- exhibits). You should file an answer or other pleading to said petition
in the office of the Clerk of the FIFTEENTH JUDICIAL DISTRICT COURT, in the La{"ayette Parish
Courthouse, Lat`ayette, Louisiana, within fifteen (15) days after the service hcrecf. Alternatively, your failure to
comply herewith will subject you to the penalty of entry of default judgment a ainst you.

Witness the l~lonorable ludch of said Court, this Februa.ry 22, 2019.

 

.€'.,

Depu y Cl of Court
La tte Pari

Court
ORIGINAL AND FAX FILED PETITION FOR DAMAGES Leiayett€|.‘:il;’eag§rhm§l§':y°l

 

"‘Attached are the following documents:

 

 

 

 

 

 

 

 

 

 

3 2019
sHERIFF's RETURN APR 0
LAFAYErrE PARISH sHERIFF MM& bRW _.
"_ D`éputy Clerk ofC§@'§ §§
DATE sEnon: ,20 TIME: §§ ____ _ ;g
sEnvI-;D: §§ if §
_n."....
PERsoNALr_ ) 35 ~.t §
13 't:l ' .<
DoMtcrLIARY( )oN §1>:,~. -_~.= ..m
:D .
UNABLB ro LocATE Movsr)( 3 No sues ADDRESS( ) §§ \,.:- U
oTHER REAsoN; mir 13
anonth roo mrs ron sanvlct~: t )
seitch or \verIN PAPBRS
costs ran s won s ToTAL s
DEPurY
t \/
. g 0
A ER ENTE`E§ "“`“z{_q°'"“-M H§N 28 2019106 aadge#4ro
' '-: ' ' ll t lllllllllllllllllll
i " sEamLNO. 115*"““’ P‘°‘F“SH llll\l\: a li `* ll l ill `l
l _____-______________________,_/

Case 6'19-CV-OO47O-I\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 25 of 26 Page|D #: 53

 

‘@-|t,\-|q Q¢D,B>

l ‘~.5_]£“ [\\D le m § (23) 20191060 - service uaw osm/2019 nme 1;01 PM
- AMER)cAN HARLEQulN coRPoRAnoN THRu ANoERsoN

 

l l Not Sarved at 3014 DAUPH!NE ST
_ , l c ¢q‘ l Shanal| Ccuks #470, Orleans `
5 l ' l q ' 'f Citation & Fetition; Serial# 1; "

ind N/A' sev. attempts

L;;;§nh

 

 

 

 

Case 6:19-CV-OO47O-|\/|.].]-CBW Document 1-8 Filed 04/12/19 Page 26 of 26 Page|D #: 54

Or|eans Parish Sheriff's Offlce

Mariin N. Gusman

s1 Sherlff of the Parlsh of Orleans

Clvi| Division
421 Loyola Avenuo
Suite 403
New Or|eans, LA 70112 .

Phone: (504) 523-6143 Fax: (504) 525-4912

LAFAYETTE F'AR|SH CLERK OF COURT
P.O. BOX 2009

 

 

sister or count
LAFAYEYTTE Paats¢~a. ta

znuAPR~z m 7= to

invoice #: 6775
|nvoice Date: 03)'29/2019

 

 

LAFAYETTE LA 70502 |nvoice Amount: 5 30.00
tnvoice Ba|ance: $ 30.00
No.zmgmeo ||ll|||||l\llll|||||l||||\|||
LAFAYE'|TE BALLET TH EATRE lnvoice #: 6775
vs. invoice Date: 03129!2019
AMERICAN HARLEQUIN CORP ET AL
Doc|<et Sheriff #: 28 2019‘| 060 n
gene t reg n mm |ll|ll|||||Il|l||l|||||l|l|||l||l||||l|llll|||||||ll|l||l|ll[ll||
1 Cttation & Petition 30.00
30.00
Receipt Date l Receipt# l Reference# 1 1 Amount
invoice Ba|ance:

© Ty|er Technologies LA__Orteans_ARtnvoiceDocket.rpt

$ 30.00

\/

 

